DETAILED ACTION
This action is responsive to the following communications: the application filed on December 29, 2020.
Claims 1-6 are presented for Examination. Claim 1 is independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449 filed on 01/28/2022 and 12/29/2020.  These IDS have been considered.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (US 2004/0095784).
Regarding independent claim 1, Zhou discloses that a power converting apparatus comprising:
a diode bridge (Fig. 5: 10) to convert first AC power (Fig. 5: 3) supplied from an AC power supply, into DC power (Fig. 5: 72 output);
a main circuit capacitor (Fig. 5: 40) to smooth the DC power;
at least one capacitor (Fig. 5: 202) to reduce a noise component included in the first AC power; and
a path switch  (Fig.5: 305) to switch a charging path for the main circuit capacitor so that current output from the AC power supply flows into the main circuit capacitor (40) via the capacitor from when supply of the first AC power starts until a voltage of the main circuit capacitor reaches a predetermined voltage ([0040]), and that the current output from the AC power supply flows into the main circuit capacitor without passing through the capacitor (Fig. 5: through resistor 203) after the voltage of the main circuit capacitor reaches the predetermined voltage .

Regarding claim 2, Zhou discloses that wherein
after the voltage of the main circuit capacitor reaches the predetermined voltage, the capacitor is used to reduce the noise component ([0040]; “Capacitance selection of 40 still follows equation (1). In this embodiment capacitor 40 and three-phase AC inductor 304 form a filter effectively preventing high switching noise from going back to input lines 305-307”).

Regarding claim 3, Zhou discloses that wherein
the at least one capacitor comprises a plurality of capacitors (Fig. 5: 202,201),
the current output from the AC power supply flows into the main circuit capacitor via the plurality of the capacitors (202,201) from when supply of the first AC power is started until the voltage of the main circuit capacitor reaches the predetermined voltage, and
a resistor (Fig. 5: 203) connected in parallel with each of the plurality of capacitors to allow voltages of the capacitors to become balanced.

Regarding claim 4, Zhou discloses that, wherein the first AC power is three-phase AC power (Fig. 5:3).

Regarding claim 5, Zhou discloses that wherein the first AC power is single-phase AC power ([0039]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2004/0095784) in view of Agirman (US 10218262).
Regarding claim 6, Zhou teaches that 
and
a motor (Fig.5: 2) to receive, from the power converting apparatus, supply of second AC power (Fig.5: output of 73) generated by conversion of the DC power smoothed by the main circuit capacitor (Fig. 5: 40), and 
Zhou fails to teach but Agirman teaches that an air conditioner comprising:
the power converting apparatus according to claim 1; 
drive a compressor or a blower fan (col. 3, lns.59-62).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to add a blower or compressor Zhou’s system, using the teaching of Agirman HAVC system, in order to obtain a stable system by using a resistor as damper to prevent overvoltage caused by transient resonance (see Agirman, col. 5, lns. 10-20).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439. The examiner can normally be reached 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUHAMMAD S ISLAM/           Primary Examiner, Art Unit 2846